DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Comments
The examiner notes the submitted claim amendments overcome the 112 rejections in the prior final rejection.
The examiner reads an external pressure sensor attached external to the housing as used in claim 1, as enabled by the configuration of the pressure sensors relative to the housing as shown in fig. 1.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  

While multiple external and internal sensors in an underwater speaker are taught by prior art to Asuncion, the combination of Percy and Asuncion does not disclose the specific processor coupling to the various elements as claimed in claim 1, where the processor is defined relative to the other elements shown in applicant's fig. 1, and the internal and external pressure sensors are defined relative to the housing as shown in applicant’s fig. 1.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 1, 2021